Exhibit 8.1 LIST OF SUBSIDIARIES We have the following subsidiaries: Subsidiary Name Jurisdiction of Incorporation Ownership Percentage MTS IntegraTRAK Inc. Delaware 100% MER Fifth Avenue Realty Inc. (a subsidiary of MTS IntegraTRAK Inc.) New York 100% MTS Asia Ltd. Hong Kong 100% Telegent Ltd. Israel 100% Jaraga B.V. The Netherlands 100% Verdura B.V. (a subsidiary of Jaraga B.V.) The Netherlands 100% Voltera Technologies V.O.F. (a partnership held 99% by Jaraga B.V. and 1% by Verdura B.V.) The Netherlands 100% Bohera B.V. (a subsidiary of Jaraga B.V.) The Netherlands 100% TABS Brazil Ltd, (a subsidiary of Bohera B.V.) Brazil 100%
